Exhibit 10.8

 

EXECUTION VERSION

 

[g85061lg01i001.gif]

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn:

Robert Stewart, Assistant General Counsel

Telephone:

646-855-0711

Facsimile:

646-822-5618

 

 

 

March 15, 2018

 

 

To:

Supernus Pharmaceuticals, Inc.

 

1550 East Gude Drive

 

Rockville, Maryland 20850

 

Attn: Gregory S. Patrick

 

Telephone: 301-838-2522

 

 

From:

Bank of America, N.A.

 

 

Re:

Additional Convertible Bond Hedge Transaction

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and Supernus Pharmaceuticals, Inc. (“Counterparty”).  This
communication constitutes a “Confirmation” as referred to in the ISDA 2002
Master Agreement specified below.

 

1.     This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of the closing date for the initial
issuance of the Convertible Securities described below between Counterparty and
Wilmington Trust, National Association as trustee (the “Indenture”) relating to
the USD 350,000,000 principal amount of 0.625% convertible senior notes due 2023
(the “Initial Securities”) together with any 0.625% convertible senior notes due
2023 issued pursuant to the Initial Purchasers’ option under the Purchase
Agreement (as defined below) (the “Option Securities” and, together with the
Base Convertible Securities, the “Convertible Securities”).  In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern.  For the avoidance of doubt, references herein
to sections of the Indenture are based on the draft of the Indenture most
recently reviewed by the parties at the time of execution of this Confirmation.
If any relevant sections of the Indenture are changed, added or renumbered
following execution of this Confirmation but prior to the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties based on the draft of the Indenture so
reviewed.  The parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is, or the Convertible Securities are, amended,
supplemented or modified following their execution, any such amendment,
supplement or modification (other than a Merger Supplemental Indenture (as
defined below)) will be disregarded for purposes of this Confirmation (other
than as provided in Section 8(a) below) unless the parties agree otherwise in
writing.

 

--------------------------------------------------------------------------------


 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the ISDA 2002 Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation and the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Counterparty with a “Threshold Amount” of USD 35 million and to Dealer with a
“Threshold Amount” equal to 3% of the shareholders’ equity of Bank of America
Corporation as of the Trade Date; provided that (i) the words “, or becoming
capable at such time of being declared,” shall be deleted from such
Section 5(a)(vi), (ii) the following language shall be added to the end of such
Section 5(a)(vi): “Notwithstanding the foregoing, a default under subsection
(2) hereof shall not constitute an Event of Default if (1) the default was
caused solely by error or omission of an administrative or operational nature;
(2) funds were available to enable the party to make the payment when due; and
(3) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.” and (iii) the term “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of a party’s banking business).  For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.  For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

 

2.     The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions.  The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

 

 

Trade Date:

March 15, 2018

 

 

Effective Date:

The closing date of the Convertible Securities issued pursuant to the Initial
Purchasers’ option under the Purchase Agreement (as defined below) exercised on
the date hereof.

 

 

Option Type:

Call

 

 

Seller:

Dealer

 

 

Buyer:

Counterparty

 

 

Shares:

The common stock of Counterparty, par value USD 0.001 per share (Ticker Symbol:
“SUPN”).

 

 

Number of Options:

The number of Option Securities in denominations of USD 1,000 principal amount
purchased by the Initial Purchasers (as defined in the Purchase Agreement), upon
exercise of the option pursuant to Section 3(b) of the Purchase Agreement.

 

 

Applicable Percentage:

30%

 

 

Number of Shares:

As of any date, the product of (A) the Number of Options, (B) the Conversion
Rate and (C) the Applicable Percentage.

 

 

Conversion Rate:

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 5.06 or 5.07 of the Indenture.

 

 

Premium:

As provided in Annex A to this Confirmation.

 

 

Premium Payment Date:

The Effective Date

 

2

--------------------------------------------------------------------------------


 

 

 

Exchange:

The NASDAQ Global Market

 

 

Related Exchange:

All Exchanges

 

Procedures for Exercise:

 

 

Exercise Dates:

Each Conversion Date.

 

 

Conversion Date:

Each “Conversion Date”, as defined in the Indenture, occurring during the period
from and excluding the Trade Date to and including the Expiration Date, for
Convertible Securities, each in denominations of USD 1,000 principal amount,
that are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture but are not “Relevant Convertible Securities” under, and
as defined in, the confirmation between the parties hereto regarding the Base
Convertible Bond Hedge Transaction dated March 14, 2018 (the “Base Convertible
Bond Hedge Transaction Confirmation”) (such Convertible Securities, each in
denominations of USD 1,000 principal amount, the “Relevant Convertible
Securities” for such Conversion Date).  For the purposes of determining whether
any Convertible Securities will be Relevant Convertible Securities hereunder or
under the Base Convertible Bond Hedge Transaction Confirmation, Convertible
Securities that are converted pursuant to the Indenture shall be allocated first
to the Base Convertible Bond Hedge Transaction Confirmation until all Options
thereunder are exercised or terminated.

 

 

Required Exercise on Conversion Dates:

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD 1,000
principal amount shall be automatically exercised.

 

 

Expiration Date:

The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).

 

 

Automatic Exercise:

As provided above under “Required Exercise on Conversion Dates”; provided that
if Counterparty has not delivered to Dealer a related Notice of Exercise, then
in no event shall a Conversion Date be deemed to occur hereunder (and no Option
shall be exercised or deemed to be exercised hereunder) with respect to any
surrender of a Convertible Security for conversion in respect of which
Counterparty has elected to designate a financial institution for exchange in
lieu of conversion of such Convertible Security pursuant to Section 5.08 of the
Indenture.

 

 

Exercise Notice Deadline:

In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day prior to the first “Scheduled Trading Day” of the
“Observation Period” (each as defined in the Indenture) relating to the
Convertible Securities converted on the Conversion Date (or, if different, the
first “Scheduled Trading Day” (as defined in the Indenture) of the “Observation
Period” that is deemed to apply hereunder in respect of such Convertible
Securities pursuant to “Convertible Security Settlement Method” below) occurring
in respect of the relevant Exercise Date; provided that, in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Securities on any

 

3

--------------------------------------------------------------------------------


 

 

Conversion Date occurring during the period starting on and including the 45th
“Scheduled Trading Day” preceding the “Maturity Date” (each as defined in the
Indenture)  (the “Final Conversion Period Start Date”) and ending on and
including the second “Scheduled Trading Day” immediately preceding the “Maturity
Date” (each as defined in the Indenture) (the “Final Conversion Period”), the
Exercise Notice Deadline shall be the Scheduled Trading Day immediately
preceding the Maturity Date.

 

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 5:00
P.M., New York City time, on the Exercise Notice Deadline in respect of such
exercise of (i) the number of Options being exercised on the relevant Exercise
Date, (ii) the scheduled settlement date under the Indenture for the Relevant
Convertible Securities converted on the Conversion Date corresponding to such
Exercise Date, (iii) whether such Relevant Convertible Securities will be
settled by Counterparty by delivery of cash, Shares or a combination of cash and
Shares and, if such a combination, the “Specified Dollar Amount” (as defined in
the Indenture) and (iv) if applicable, the first “Scheduled Trading Day” of the
“Observation Period” (each as defined in the Indenture); provided that in the
case of any exercise of Options hereunder in connection with the conversion of
any Relevant Convertible Securities on any Conversion Date occurring during the
Final Conversion Period, the contents of such notice shall be solely as set
forth in clause (i) above, and Counterparty may provide Dealer with a single
notice is respect of all Options exercised during such period; provided,
further, that any “Notice of Exercise” delivered to Dealer pursuant to the Base
Convertible Bond Hedge Transaction Confirmation shall be deemed to be a Notice
of Exercise pursuant to this Confirmation and the terms of such Notice of
Exercise shall apply, mutatis mutandis, to this Confirmation.  Counterparty
acknowledges its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act (as defined below)
and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Securities. For the avoidance
of doubt, if Counterparty fails to give such notice when due in respect of any
exercise of Options hereunder, Dealer’s obligation to make any payment or
delivery in respect of such exercise shall be permanently extinguished, and late
notice shall not cure such failure; provided that notwithstanding the foregoing,
such notice (and the related exercise of Options) in connection with any
conversion of Relevant Convertible Securities prior to the Final Conversion
Period shall be effective if given after the Exercise Notice Deadline, but prior
to 5:00 P.M., New York City time, on the fifth Exchange Business Day following
the Exercise Notice Deadline, in which event the Calculation Agent shall have
the right to adjust, in a commercially reasonable manner, the Delivery
Obligation as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and commercially reasonable
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received

 

4

--------------------------------------------------------------------------------


 

 

such notice on or prior to the Exercise Notice Deadline.

 

 

Notice of Convertible Security Settlement Method:

Counterparty shall notify Dealer in writing before 5:00 P.M., New York City
time, on the 85th “Scheduled Trading Day” preceding the “Maturity Date” (each as
defined in the Indenture) of the irrevocable election by the Counterparty, in
accordance with Section 5.03(A) of the Indenture, of the settlement method and,
if applicable, the “Specified Dollar Amount” (as defined in the Indenture)
applicable to Relevant Convertible Securities with a Conversion Date occurring
on or after the 85th “Scheduled Trading Day” preceding the “Maturity Date” and
ending on and including the second “Scheduled Trading Day” immediately preceding
the “Maturity Date” (each as defined in the Indenture) (the “Free Convertibility
Period”). If Counterparty fails timely to provide such notice, Counterparty
shall be deemed to have notified Dealer of combination settlement with a
“Specified Dollar Amount” (as defined in the Indenture) of USD 1,000 for all
conversions occurring during the Free Convertibility Period.  Counterparty
agrees that it shall settle any Relevant Convertible Securities with a
Conversion Date occurring during the Free Convertibility Period in the same
manner as provided in the Notice of Convertible Security Settlement Method it
provides or is deemed to have provided hereunder.

 

 

Settlement Terms:

 

 

Settlement Date:

In respect of an Exercise Date occurring in respect of a Conversion Date, the
settlement date for the cash and/or Shares (if any) to be delivered in respect
of the Relevant Convertible Securities converted on such Conversion Date
pursuant to Section 5.03(C) of the Indenture; provided that the Settlement Date
will not be prior to the later of (i) the date that is one Settlement Cycle
following the final day of the relevant “Observation Period”, as defined in the
Indenture (or, if different, the final day of the relevant “Observation Period”
that is deemed to apply hereunder in respect of such Convertible Securities
pursuant to “Convertible Security Settlement Method” below) and (ii) the
Exchange Business Day immediately following the date Counterparty provides the
Notice of Delivery Obligation prior to 5:00 P.M., New York City time.

 

 

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring in respect of a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to the Applicable Percentage of the aggregate number of
Shares, if any, that Counterparty would be obligated to deliver to the
holder(s) of the Relevant Convertible Securities converted on such Conversion
Date pursuant to Section 5.03 of the Indenture and/or the Applicable Percentage
of the aggregate amount of cash, if any, in excess of USD 1,000 per Convertible
Security (in denominations of USD 1,000) that Counterparty would be obligated to
deliver to holder(s) pursuant to Section 5.03 of the Indenture, as determined by
the Calculation Agent by reference to such Section of the Indenture (except that
such aggregate number of Shares shall be determined without taking into
consideration any rounding pursuant to Section 5.03(B)(ii) of the Indenture and

 

5

--------------------------------------------------------------------------------


 

 

shall be rounded down to the nearest whole number) and cash in lieu of
fractional Shares, if any, eliminated by such rounding, determined as if
Counterparty had elected to satisfy its conversion obligation in respect of such
Relevant Convertible Securities by the Convertible Security Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Convertible Securities (the “Convertible Obligation”);
provided that such obligation shall be determined (i) excluding any Shares
and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a result of any adjustments to the Conversion
Rate pursuant to Section 5.06 or 5.07 of the Indenture, except as set forth in
the immediately following proviso, and (ii) without regard to the election, if
any, by Counterparty to adjust the Conversion Rate (in the case of this clause
(ii), other than, for the avoidance of doubt, any adjustment pursuant to the
Indenture in respect of an Adjustment Event in respect of which a corresponding
adjustment is made in respect of the Transaction under “Method of Adjustment”
below) (and, for the avoidance of doubt, the Delivery Obligation shall not
include any interest payment on the Relevant Convertible Securities that the
Counterparty is (or would have been) obligated to deliver to holder(s) of the
Relevant Convertible Securities for such Conversion Date); and provided further
that if such exercise relates to the conversion of Relevant Convertible
Securities in connection with which additional Shares would be added to the
Conversion Rate pursuant to the adjustment set forth in Section 5.07 of the
Indenture, then, notwithstanding the foregoing or anything to the contrary
contained under “Conversion Rate” above, “Consequences of Merger Events” below
or elsewhere herein, the Delivery Obligation shall be calculated as if the
Conversion Rate included such additional Shares (as determined by the
Calculation Agent by reference to such Section of the Indenture), except that
the Delivery Obligation shall be capped so that the value of the Delivery
Obligation (with the value of any Shares included in the Delivery Obligation
determined by the Calculation Agent using the VWAP Price on the last day of the
relevant “Observation Period” (or, if different, the last day of the relevant
“Observation Period” that is deemed to apply hereunder in respect of such
Convertible Securities pursuant to “Convertible Security Settlement Method”
below)) does not exceed the amount as determined by the Calculation Agent that
would be payable by Dealer pursuant to Section 6 of the Agreement if such
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction (except that, for
purposes of determining such amount (x) the Number of Options shall be deemed to
be equal to the number of Options exercised on such Exercise Date and (y) such
amount payable will be determined as if Section 5.07 of the Indenture were
deleted) were the sole Affected Transaction and Counterparty were the sole
Affected Party (determined without regard to Section 8(b) of this
Confirmation).  Notwithstanding the foregoing, and in addition to the cap
described in the further proviso to the preceding sentence, in all events the
Delivery Obligation shall be capped so that the value of the Delivery Obligation
does not exceed the Applicable Percentage of the value of the Convertible
Obligation (with the Convertible Obligation determined based on the actual
settlement

 

6

--------------------------------------------------------------------------------


 

 

method elected by Counterparty with respect to such Relevant Convertible
Securities instead of the Convertible Security Settlement Method and with the
value of any Shares included in either the Delivery Obligation or such
Convertible Obligation determined by the Calculation Agent using the VWAP Price
on the last day of the relevant “Observation Period” (or with respect to the
Delivery Obligation, if different, the last day of the relevant “Observation
Period” that is deemed to apply hereunder in respect of such Convertible
Securities pursuant to “Convertible Security Settlement Method” below)).

 

 

Convertible Security Settlement Method:

For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that (x) it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 5.03(A) of the
Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as defined in
the Indenture) of at least USD 1,000 or (y) it has elected (or is deemed to have
elected) for such Relevant Convertible Securities to be settled in a combination
of cash and Shares with a “Specified Dollar Amount” (as defined in the
Indenture) of USD 1,000 in accordance with Section  5.03(A)(iv) of the
Indenture, in either case, the Convertible Security Settlement Method shall be
the settlement method actually so elected (in the case of the immediately
preceding clause (x)) or so deemed to be elected (in the case of the immediately
preceding clause (y)) by Counterparty in respect of such Relevant Convertible
Securities; otherwise, the Convertible Security Settlement Method shall (i) be
determined as if Counterparty had made a Cash Election with respect to such
Relevant Convertible Securities with a “Specified Dollar Amount” (as defined in
the Indenture) of USD 1,000 per Relevant Convertible Security and (ii) be
calculated as if the relevant “Observation Period” (as defined in the Indenture)
pursuant to Section 5.03(B) of the Indenture consisted of 80 Trading Days
commencing on (x) the third “VWAP Trading Day” (as defined in the Indenture)
after the Conversion Date for conversions occurring prior to the Free
Convertibility Period or (y) the 82nd “Scheduled Trading Day” prior to the
“Maturity Date” (each as defined in the Indenture) for conversions occurring on
or after the 85th “Scheduled Trading Day” prior to the “Maturity Date” (each as
defined in the Indenture).

 

 

Notice of Delivery Obligation:

No later than the Scheduled Trading Day immediately following the last day of
the relevant “Observation Period”, as defined in the Indenture, Counterparty
shall give Dealer notice of the final number of Shares and/or cash comprising
the Convertible Obligation and the scheduled settlement date with respect
thereto; provided that, with respect to any Exercise Date occurring during the
Final Conversion Period, Counterparty may provide Dealer with a single notice of
an aggregate number of Shares and/or cash comprising the Convertible Obligations
for all Exercise Dates occurring in such period (it being understood, for the
avoidance of doubt, that the requirement of Counterparty to deliver such notice 
shall not limit Counterparty’s obligations with respect to Notice of Exercise or
Notice of Convertible Security Settlement Method or Dealer’s obligations with
respect to Delivery Obligation, each as

 

7

--------------------------------------------------------------------------------


 

 

set forth above, in any way).

 

 

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 1.27, 9.1(c), 9.8, 9.9 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 

 

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance
System.  With respect to such certificated Shares, the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

Share Adjustments:

 

 

Method of Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions (and in lieu of the adjustments set
forth therein), upon the occurrence of any event or condition set forth in any
Dilution Adjustment Provision that the Calculation Agent determines would result
in an adjustment under the Indenture by reference to such provisions thereof
(any such event or condition, an “Adjustment Event”), the Calculation Agent
shall make a corresponding adjustment in a commercially reasonable manner to any
one or more of the strike price, Number of Options and any other variable
relevant to the exercise, settlement, payment or other terms of the Transaction,
subject to “Discretionary Adjustments” below.

 

 

 

For the avoidance of doubt, Dealer shall not have any delivery or payment
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of the
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of an Adjustment Event (including,
without limitation, pursuant to the proviso in the first paragraph of
Section 5.05(A)(iii) of the Indenture or the proviso in the first paragraph of
Section 5.05(A)(iii) of the Indenture).

 

 

Discretionary Adjustments:

Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

 

 

i.                  if the Calculation Agent in good faith disagrees with any
adjustment under the Indenture that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 5.05(G)of the Indenture or pursuant to Section 5.08(A)of the
Indenture or any supplemental indenture entered into thereunder pursuant to
Section 5.08(A) of the Indenture (a “Merger

 

8

--------------------------------------------------------------------------------


 

 

                        Supplemental Indenture”) or the determination of the
fair value of any securities, property, rights or other assets), then in each
such case the Calculation Agent will determine the adjustment to be made to any
one or more of the strike price, Number of Options and any other variable
relevant to the exercise, settlement, or payment for the Transaction in a
commercially reasonable manner; provided that, notwithstanding the foregoing, if
any Adjustment Event occurs during the relevant “Observation Period” (as defined
in the Indenture) but no adjustment was made to any Convertible Security under
the Indenture because the relevant holder(s) of the Convertible Security was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall make a commercially reasonable
adjustment, as determined by it, to the terms hereof in order to account for
such Adjustment Event.

 

 

 

ii.               in connection with any Adjustment Event as a result of an
event or condition set forth in Section 5.05(A)(ii)of the Indenture or
Section 5.05(A)(iii)of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section 5.05(A)(ii) of the Indenture)
or “SP” (as such term is used in Section 5.05(A)(iii) of the Indenture), as the
case may be, begins before Counterparty has publicly announced the event or
condition giving rise to such Adjustment Event, then the Calculation Agent shall
have the right to adjust, in good faith and in a commercially reasonable manner,
taking into account the terms of the Indenture, any variable relevant to the
exercise, settlement or payment for the Transaction as appropriate to reflect
the costs (including, but not limited to, hedging mismatches and market losses)
and commercially reasonable expenses incurred by Dealer in connection with its
hedging activities as a result of such event or condition not having been
publicly announced prior to the beginning of such period; and

 

 

 

 

iii.            if any Adjustment Event is declared and (a) the event or
condition giving rise to such Adjustment Event is subsequently amended,
modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined in the
Indenture) is otherwise not adjusted at the time or in the manner contemplated
by the relevant Dilution Adjustment Provision based on such declaration or
(c) the “Conversion Rate” (as defined in the Indenture) is adjusted as a result
of such Adjustment Event and subsequently re-adjusted (each of clauses (a),
(b) and (c), an “Adjustment Event Change”) then, in each case, the Calculation
Agent shall have the right to adjust, in good faith and in a commercially
reasonable manner, taking into account the terms of the Indenture, any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the costs (including, but not limited to, hedging
mismatches and market losses) and commercially reasonable expenses incurred by
Dealer in connection with its hedging activities as a result of such Adjustment
Event Change.

 

 

9

--------------------------------------------------------------------------------


 

Dilution Adjustment Provisions:

Sections 5.05(A)(i), (ii), (iii), (iv) and (v) and Section 5.05(G)of the
Indenture.

 

Extraordinary Events:

 

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 5.08(A) of
the Indenture.

 

 

Consequences of Merger Events:

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that the Calculation Agent determines by reference
to Section 5.08(A) of the Indenture would result in an adjustment under the
Indenture, the Calculation Agent shall make a corresponding adjustment in a
commercially reasonable manner to the terms relevant to the exercise,
settlement, payment or other terms of the Transaction, subject to “Discretionary
Adjustments” above; provided that such adjustment shall be made without regard
to (i) any adjustment to the Conversion Rate pursuant to Section 5.06 or 5.07 of
the Indenture and (ii) the election, if any, by Counterparty to adjust the
Conversion Rate (in the case of this clause (ii), other than, for the avoidance
of doubt, any adjustment pursuant to the Indenture in respect of an Adjustment
Event in respect of which a corresponding adjustment is made in respect of the
Transaction under “Method of Adjustment” above); and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to Dealer (taking into
account a commercially reasonable hedge position) is not adversely affected as a
result of such adjustment; and provided further that if, with respect to a
Merger Event, (i) the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares (or depositary receipts evidencing
interests in shares) of an entity or person that is not a corporation organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) Counterparty following such Merger Event will not be a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia or will not be the Issuer following such Merger Event,
Dealer may elect in its sole discretion that Cancellation and Payment
(Calculation Agent Determination) shall apply.

 

 

Notice of Merger Consideration:

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration to be received by the holders of Shares
entitled to receive cash, securities or other property or assets with respect to
or in exchange for such Shares in any Merger Event who affirmatively make such
an election or, if no holders of Shares affirmatively make such an election, the
types and amounts of consideration actually received by holders of Shares and
(ii) the details of the adjustment made under the Indenture in respect of such
Merger Event.

 

10

--------------------------------------------------------------------------------


 

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

Additional Disruption Events:

 

 

 

(a)   Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (x) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” after the word “regulation” in the second line
thereof, (y) adding the words “or any Hedge Positions” after the word “Shares”
in the clause (X) thereof and (z) adding the words “, or holding, acquiring or
disposing of Shares or any Hedge Positions relating to,” after the words
“obligations under” in clause (Y) thereof.

 

 

(b)   Failure to Deliver:

Applicable

 

 

(c)   Insolvency Filing:

Applicable

 

 

(d)   Hedging Disruption:

Applicable; provided that:

 

 

 

(i)  Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof:  “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction  affected by such
Hedging Disruption”.

 

 

(e)   Increased Cost of Hedging:

Not Applicable

 

 

Hedging Party:

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

11

--------------------------------------------------------------------------------


 

3.     Calculation Agent:      Dealer; provided that, notwithstanding anything
to the contrary, all determinations, adjustments and calculations performed by
Dealer in its capacity as Calculation Agent, as well as any determinations,
adjustments or calculations by Dealer in any other capacity, pursuant to this
Confirmation, the Agreement and the Equity Definitions shall be made in good
faith and in a commercially reasonable manner based on commercially reasonable
inputs.  In the event the Calculation Agent or Dealer makes any calculation,
adjustment or determination pursuant to this Confirmation, the Agreement or the
Equity Definitions, the Calculation Agent or Dealer shall, upon written request
from Counterparty, commercially reasonably promptly provide an explanation in
reasonable detail of the basis for any such determination, adjustment or
calculation (including any quotations, market data or information from external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Calculation Agent’s or Dealer’s proprietary
models or other information that is subject to contractual, legal or regulatory
obligations to not disclose such information); provided that following the
occurrence of an event described under Section 5(a)(vii) of the Agreement with
respect to which Dealer is the Defaulting Party, if the Calculation Agent fails
to timely make any calculation, adjustment or determination required to be made
by the Calculation Agent hereunder or to perform any obligation of the
Calculation Agent hereunder and such failure continues for five (5) Exchange
Business Days following notice to the Calculation Agent by Counterparty of such
failure, Counterparty shall have the right to designate an independent,
nationally recognized third-party dealer in the over-the-counter corporate
equity derivatives to act as the Calculation Agent over the period during which
such Event of Default has occurred and is continuing, and the parties hereto
shall work in good faith to execute any appropriate documentation required by
such replacement Calculation Agent.  For the avoidance of doubt, to the extent
of any such adjustments or amendments to the terms of this Confirmation or the
Transaction, the Confirmation and Transaction shall retain (i) contingencies to
exercise that are not an observable market, other than the market for the
Counterparty’s stock (or the Share Termination Delivery Units, as applicable) or
an observable index, other than an index calculated or measured solely by
reference to the Counterparty’s own operations (or the issuer of the Share
Termination Delivery Units’ own operations, as applicable), (ii) the
commercially reasonable nature of adjustments permitted to the Transaction (such
as to consider changes in volatility, expected dividends, stock price, strike
price, stock loan rate or liquidity relevant to the Shares (or the Share
Termination Delivery Units, as applicable), other commercially reasonable option
pricing inputs and the ability to maintain a commercially reasonable hedge
position relating to the underlying shares) and (iii) settlement in Shares (or
the Share Termination Delivery Units, as applicable) as the default settlement
method (subject to Counterparty’s ability to elect otherwise subject to certain
conditions) or as a settlement method that may be elected subject to certain
conditions, as applicable, pursuant to “Convertible Security Settlement Method”
above and Section 8(b) below.

 

4.     Account Details:

 

Dealer Payment Instructions:

 

Bank of America, N.A.

 

New York, NY

 

SWIFT: BOFAUS3N

 

Bank Routing: 026-009-593

 

Account Name: Bank of America

 

Account No. : 0012334-61892

 

 

Counterparty Payment Instructions:

To be provided by Counterparty.

 

5.     Offices:

 

The Office of Dealer for the Transaction is: New York

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

 

The Office of Counterparty for the Transaction is: Not applicable

 

6.     Notices: For purposes of this Confirmation:

 

Address for notices or communications to Counterparty:

 

12

--------------------------------------------------------------------------------


 

To:

Supernus Pharmaceuticals, Inc.

 

1550 East Gude Drive

 

Rockville, Maryland 20850

Attn:

Gregory S. Patrick

Telephone:

301-838-2522

Email: gpatrick@supernus.com

 

Address for notices or communications to Dealer:

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn: Robert Stewart, Assistant General Counsel

Telephone:

646-855-0711

Facsimile:

646-822-5618

 

7.     Representations, Warranties and Agreements:

 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

 

(i)            On the Trade Date and any date on which Counterparty makes an
election hereunder, (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) Counterparty’s  most
recent Annual Report on Form 10-K, taken together with all reports and other
documents subsequently filed by it with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents) do not contain any untrue statement of a material fact or
any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading.

 

(ii)           (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage
in any “distribution,” as such term is defined in Regulation M, in each case
other than a distribution meeting the requirements of the exceptions set forth
in sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Trade Date.

 

(iii)          On the Trade Date, neither Counterparty nor any “affiliated
purchaser” (as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

 

(iv)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

(v)           As of the Trade Date (or at any time during the ten business day
period immediately preceding the Trade Date), Counterparty and its affiliates
have not announced or been engaged in an “issuer

 

13

--------------------------------------------------------------------------------


 

tender offer” as such term is defined in Rule 13e-4 under the Exchange Act, nor
is it aware of any third party tender offer with respect to the Shares within
the meaning of Rule 13e-1 under the Exchange Act.

 

(vi)          On or prior to the Trade Date, Counterparty shall deliver to
Dealer a resolution of Counterparty’s board of directors or a duly authorized
committee thereof authorizing the Transaction.

 

(vii)         Counterparty is not entering into this Confirmation nor making any
election hereunder or under the Convertible Securities to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(viii)        Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(ix)          On each of the Trade Date and the Premium Payment Date,
Counterparty is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Number
of Shares hereunder and under the Base Convertible Bond Hedge Transaction
Confirmation in compliance with the laws of the jurisdiction of its
incorporation.

 

(x)           To Counterparty’s knowledge, other than general provisions of the
Delaware General Corporation Law, no state or local (including non-U.S.
jurisdictions) or non-U.S. federal law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

 

(xi)          [RESERVED].

 

(xii)         Counterparty understands no obligations of Dealer to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of Dealer or any governmental agency.

 

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

 

(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof.  Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

(d)           Counterparty agrees and acknowledges that Dealer is a “financial
institution” and “financial participant” within the meaning of Sections 101(22)
and 101(22A) of the Bankruptcy Code.  The parties hereto further agree and
acknowledge that it is the intent of the parties that (A) this Confirmation is 
a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code
and a “termination value, payment amount, or other transfer obligation” within
the meaning of Section 362 of the Bankruptcy Code, and (B) Dealer is entitled to
the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy
Code.

 

14

--------------------------------------------------------------------------------


 

(e)           Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Effective Date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and Section 7(a)(viii) hereof.

 

8.     Other Provisions:

 

(a)           Additional Termination Events.

 

(i) The occurrence of (x) an “Event of Default” with respect to Counterparty
under the terms of the Convertible Securities as set forth in Section 7.01 of
the Indenture that has resulted in the principal and the interest with respect
to the Convertible Securities becoming immediately due and payable or (y) an
Amendment Event shall be an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement (except that, in the
case of an Additional Termination Event described in clause (x) above, Dealer
shall designate an Early Termination Date pursuant to Section 6(b) of the
Agreement no later than the date on or as promptly as commercially reasonably
practicable after the date Dealer receives notice of the acceleration of such
Convertible Securities (unless otherwise agreed by the parties)).

 

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
rate, conversion rate adjustment provisions, conversion settlement dates or
conversion conditions), or any term that would require consent of the holders of
not less than 100% of the principal amount of the Convertible Securities to
amend, in each case without the consent of Dealer, such consent not to be
unreasonably withheld or delayed. For the avoidance of doubt, neither the
application of the conversion rate adjustment provisions of the Indenture nor
the entry into a Merger Supplemental Indenture shall constitute an Amendment
Event.

 

(ii) Promptly following, but in no event later than the fifth Scheduled Trading
Day after, any Repayment Event, Counterparty shall notify Dealer in writing of
such Repayment Event and the aggregate principal amount of Convertible
Securities subject to such Repayment Event (any such notice, a “Repayment
Notice”). Notwithstanding anything to the contrary in this Confirmation, the
receipt by Dealer from Counterparty of any Repayment Notice, within the
applicable time period set forth in the preceding sentence, shall constitute an
Additional Termination Event as provided in this Section 8(a)(ii).  Upon receipt
of any such Repayment Notice, Dealer shall designate an Exchange Business Day
following receipt of such Repayment Notice (which Exchange Business Day shall be
on or as promptly as commercially reasonably practicable after the date of
receipt of the Repayment Notice) as an Early Termination Date with respect to
the portion of this Transaction corresponding to a number of Options (the
“Repayment Options”) equal to the lesser of (A) the aggregate principal amount
of Convertible Securities specified in such Repayment Notice (it being
understood that, for purposes of determining whether any Options will be
Repayment Options hereunder or under the Base Convertible Bond Hedge Transaction
Confirmation, Convertible Securities that are subject to a Repayment Notice
shall be allocated first to the Base Convertible Bond Hedge Transaction
Confirmation until all Options thereunder are exercised or terminated), divided
by USD 1,000, and (B) the Number of Options as of the date Dealer designates
such Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repayment Options.  Any payment hereunder with respect
to such termination shall be calculated pursuant to Section 6 of the Agreement
as if (1) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Repayment Options, (2) Counterparty were the sole
Affected Party with respect to such Additional Termination Event and (3) the
terminated portion of the Transaction were the sole Affected Transaction. 
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act and the
rules and regulations thereunder, in respect of any action taken by Counterparty
in respect of a repurchase or cancellation of Convertible Securities, including,
without limitation, the delivery of a Repayment Notice.  Counterparty
acknowledges and agrees that any Convertible Securities subject to a Repayment
Event will be cancelled in accordance with the applicable provisions of the
Indenture and, except for any obligation arising under this Section 8(a)(ii) in
respect thereof, will be disregarded and no longer outstanding for all purposes
hereunder (including for the calculation of any amount in respect of any
termination or cancellation of the Transaction under the Agreement, the Equity
Definitions or otherwise).

 

15

--------------------------------------------------------------------------------


 

“Repayment Event” means the occurrence of (i) any repurchase by Counterparty or
any of its subsidiaries of Convertible Securities (whether in connection with or
as a result of a “fundamental change”, howsoever defined, or for any other
reason), (ii) any Convertible Securities are delivered to Counterparty or any of
its subsidiaries in exchange for delivery of any property or assets of such
party (howsoever described), (iii) the repayment of any principal of any of the
Convertible Securities prior to the final maturity date of the Convertible
Securities (for any reason other than as a result of an acceleration of the
Convertible Securities that results in an Additional Termination Event pursuant
to the preceding Section 8(a)(i)), or (iv) any Convertible Securities are
exchanged by or for the benefit of the holders thereof for any other securities
of Counterparty or any of its subsidiaries (or any other property, or any
combination thereof) pursuant to any exchange offer or similar transaction. For
the avoidance of doubt, any conversion of Convertible Securities pursuant to the
terms of the Indenture shall not constitute a Repayment Event.

 

(b)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Dealer shall owe Counterparty any amount
pursuant to “Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9
of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the relevant merger date,
Announcement Date, Early Termination Date or  date of cancellation or
termination in respect of another Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Counterparty does not elect to require
Dealer to satisfy its Payment Obligation by the Share Termination Alternative,
Dealer shall have the right, in its sole discretion, to elect to satisfy its
Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s failure to elect or election to the contrary; and provided
further that Counterparty shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event (i) of
an Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash,  (ii) of an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party or an
Extraordinary Event, which Event of Default, Termination Event or Extraordinary
Event resulted from an event or events within Counterparty’s control.
Counterparty shall be deemed to remake the representation set forth in
Section 7(a)(i) as of the date it makes such election.  Upon such Notice of
Share Termination, the following provisions shall apply on the Scheduled Trading
Day immediately following the relevant merger date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of another
Extraordinary Event, as applicable:

 

Share Termination Alternative:

If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date or dates as the Calculation Agent may reasonably
determine (the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer.

 

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any

 

16

--------------------------------------------------------------------------------


 

 

securities) in such Insolvency, Nationalization or Merger Event, as applicable. 
If such Insolvency, Nationalization or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

 

Failure to Deliver:

Applicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 1.27,
9.8, 9.9 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

 

(c)           Disposition of Hedge Shares.  Counterparty hereby agrees that if,
in the good faith  reasonable judgment of Dealer, any Shares (the “Hedge
Shares”) acquired by Dealer or any of its affiliates (Dealer and its affiliates
collectively for purposes of this Section 8(c) only, “Dealer”) for the purpose
of hedging its obligations pursuant to the Transaction cannot be sold in the
public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered offering of similar size, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, of similar size
(C) provide disclosure opinions of nationally recognized outside counsel to
Counterparty reasonably acceptable to Dealer, (D) provide other customary
opinions, certificates and closing documents customary in form for registered
offerings of equity securities of similar size and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities of similar size; provided, however, that if Dealer, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(c) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance reasonably satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its commercially reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement); or (iii) purchase
the Hedge Shares from Dealer at the VWAP Price on such Exchange Business Days,
and in the amounts as may be commercially reasonably requested by Dealer.  “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg
Screen SUPN <Equity> VWAP (or any successor thereto) in respect of the period
from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day
(or if such volume-weighted average price is unavailable or is manifestly
incorrect, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method).

 

(d)           Amendment to Equity Definitions.  The following amendment shall be
made to the Equity Definitions:

 

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect
to that Issuer.”

 

(e)           Repurchase and Conversion Rate Adjustment Notices.  Counterparty
shall, on any day on which Counterparty effects any repurchase of Shares or
consummates or otherwise executes or engages in any transaction or

 

17

--------------------------------------------------------------------------------


 

event (a “Conversion Rate Adjustment Event”) that would reasonably be expected
to lead to an increase in the Conversion Rate (as such term is defined in the
Indenture), give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage as determined on the
date of such Repurchase Notice is (i) equal to or greater than 4.5% (in the case
of the first such Repurchase Notice) or (ii) greater by 0.5%  than the Notice
Percentage included in the immediately preceding Repurchase Notice, and, if such
repurchase or Conversion Rate Adjustment Event, or the intention to effect the
same, would constitute material non-public information with respect to
Counterparty or the Shares, Counterparty shall make public disclosure thereof at
or prior to delivery of such Repurchase Notice.  The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, the numerator of which is
the Number of Shares plus the number of Shares underlying any other call options
sold by Dealer to Counterparty and the denominator of which is the number of
Shares outstanding on such day.  In the event that Counterparty fails to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure.  If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

(f)            Transfer and Assignment.  Either party may transfer any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed.  For the avoidance of doubt, Dealer may condition its consent on any of
the following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer,
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase and Conversion Rate
Adjustment Notices” above, (iv) payment by Counterparty of all reasonable costs
and expenses, including reasonable counsel fees, incurred by Dealer in
connection with such assignment, (v) Dealer not being obliged, as a result of
such assignment, to pay the assignee on any payment date, an amount greater than
Dealer would have been required to pay in the absence of such assignment,
(vi) no Event of Default, Potential Event of Default or Termination Event
existing or occurring as a result of such assignment, (vii) the assignee being a
United States person (as defined in the Code (as defined below)) and
(viii) Counterparty causing the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that the results described in
clauses (v) and (vi) will not occur upon or after such transfer.  In addition,
Dealer may transfer or assign without any consent of Counterparty its rights and
obligations hereunder and under the Agreement, in whole or in part, to any
affiliate of Dealer (1) that has a long-term issuer rating that is equal to or
better than Dealer’s credit rating at the time of such transfer or assignment or
(2) whose obligations hereunder will be fully and unconditionally guaranteed,
pursuant to the terms of a customary guarantee in a form used by Dealer
generally for similar transactions, by Dealer or Bank of America Corporation;
provided that it shall be a condition to a transfer or assignment by Dealer
without Counterparty’s consent that (x) as of the date of such transfer or
assignment, and giving effect thereto, Counterparty will not be required (or, as
determined by Dealer in good faith, reasonably expected) to pay the transferee,
assignee or Dealer on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Counterparty would have been required to
pay to Dealer in the absence of such transfer or assignment, (y) as of the date
of such transfer or assignment, and giving effect thereto, the transferee or
assignee will not be required to withhold or deduct on account of Tax from any
payments under the Agreement or will be required to gross up for such Tax under
Section 2(d)(i)(4) of the Agreement and (z) no Event of Default, Potential Event
of Default or Termination Event existing or occurring as a result of such
assignment or transfer.  At any time at which any Excess Ownership Position
exists, if Dealer, in its discretion, is unable to effect a transfer or
assignment to a third party in accordance with the

 

18

--------------------------------------------------------------------------------


 

requirements set forth above after using its commercially reasonable efforts on
pricing terms and within a time period reasonably acceptable to Dealer such that
an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Excess Ownership
Position no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and
Section 8(b) of this Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 8.0%,
(ii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
14.0% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any federal, state or local (including non-U.S.) laws, regulations, regulatory
orders or organizational documents or contracts of Counterparty that are, in
each case, applicable to ownership of Shares (“Applicable Laws”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a local, state, federal or non-U.S. regulator) of a Dealer Person,
or could result in an adverse effect on a Dealer Person, under Applicable Laws,
as determined by Dealer in its reasonable discretion, and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, in each case minus (y) 1% of the number of Shares outstanding on the
date of determination.  The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part (Dealer and any such affiliates, persons
and groups, collectively, “Dealer Group”), beneficially owns (within the meaning
of Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that, as a result of a change in law, regulation or interpretation after
the date hereof, the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such
number) and (B) the denominator of which is the number of Shares outstanding on
such day.

 

(g)           Staggered Settlement.  Dealer may, by notice to Counterparty on or
prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) or at two or
more times on the Nominal Settlement Date as follows:

 

(i)            in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related “Observation
Period”, as defined in the Indenture) or delivery times and how it will allocate
the Shares it is required to deliver under “Delivery Obligation” (above) among
the Staggered Settlement Dates or delivery times; and

 

(ii)           the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.

 

(h)           Right to Extend.  Dealer may postpone or add, in whole or, other
than in the event Dealer determines in good faith that such extension or
addition resulted solely pursuant to the circumstances set forth in clause
(ii)(y) below and solely with respect to voluntarily adopted policies and
procedures, in part, any Exercise Date or Settlement Date or any other date of
valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
in a commercially reasonable manner to the Delivery Obligation), if Dealer
determines, in its good faith, reasonable discretion (based, in the case of
clause (ii) below, on the advice of counsel), that such extension is reasonably
necessary or appropriate (i) to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or any other relevant market (but only if Dealer
determines that there is a material decrease in liquidity relative to Dealer’s
expectations as of the Trade Date) or (ii) to enable Dealer to effect purchases
of Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in order to maintain, establish or unwind a commercially reasonable
Hedge Position in connection with the Transaction, in a manner that would, if
Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance (x) with applicable legal, regulatory or self-regulatory
requirements, or (y) with related

 

19

--------------------------------------------------------------------------------


 

policies and procedures applicable to Dealer (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
Dealer) provided that such policies and procedures have been adopted by Dealer
in good faith and are generally applicable in similar situations and applied in
a non-discriminatory manner.

 

(i)            Adjustments.  For the avoidance of doubt, whenever the
Calculation Agent is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Definitions to take into account the effect of an
event, the Calculation Agent shall make such adjustment by reference to the
effect of such event on the Hedging Party, assuming that the Hedging Party
maintains a commercially reasonable hedge position, and taking into account the
requirements under “Calculation Agent” above.

 

(j)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(k)           Designation by Dealer.  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Counterparty solely to the
extent of any such performance.

 

(l)            No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(m)          Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.

 

(n)           Early Unwind.  In the event the sale by Counterparty of the Option
Securities is not consummated with the Initial Purchasers pursuant to the
Purchase Agreement (the “Purchase Agreement”) dated as of March 14, 2018 
between Counterparty and Dealer, as representative of the Initial Purchasers
party thereto (the “Initial Purchaser”) for any reason by the relevant “Date of
Delivery” (as defined in the Purchase Agreement) (or such later date as agreed
upon by the parties) (such “Date of Delivery” or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date, and the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated.  Following such termination and cancellation, each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date.  Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

(o)           Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

 

(p)           Tax Matters

 

(i)            Withholding Tax imposed on payments to non-US counterparties
under the United States Foreign Account Tax Compliance Act.  “Tax” and
“Indemnifiable Tax”, each as defined in Section 14 of the

 

20

--------------------------------------------------------------------------------


 

Agreement, shall not include any U.S. federal withholding tax imposed or
collected pursuant to Sections 1471 through 1474 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

(ii)           HIRE Act.  “Tax” and “Indemnifiable Tax”, each as defined in
Section 14 of the Agreement, shall not include any tax imposed on payments
treated as dividends from sources within the United States under
Section 871(m) of the Code or any regulations issued thereunder.

 

(iii)          Tax documentation. Counterparty shall provide to Dealer a valid
U.S. Internal Revenue Service Form W-9, or any successor thereto, (i) on or
before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided by Counterparty has become
obsolete or incorrect.  Additionally, Counterparty shall, promptly upon request
by Dealer, provide such other tax forms and documents requested by Dealer.

 

(iv)          Tax Representations.  Counterparty is a corporation for U.S.
federal income tax purposes and is organized under the laws of the State of
Delaware.  Counterparty is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii).

 

(q)           Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(r)            Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

(s)            Notice of Certain Other Events. Counterparty covenants and agrees
that:

 

(i)                                     promptly following the public
announcement of the results of any election by the holders of Shares with
respect to the consideration due upon consummation of any Merger Event,
Counterparty shall give Dealer written notice of (x) the weighted average of the
types and amounts of consideration that holders of Shares have elected to
receive upon consummation of such Merger Event or (y) if no holders of Shares
affirmatively make such election, the types and amounts of consideration
actually received by holders of Shares (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

(ii)                                  (A) Counterparty shall give Dealer
commercially reasonable advance (but in no event less than one Exchange Business
Day) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Securities in connection with any Adjustment Event (other
than in respect of the Dilution Adjustment Provision set forth in
Section 5.05(A)(ii)of the Indenture) or Merger Event and (B) promptly following
any such adjustment, Counterparty shall give Dealer written notice of the
details of such adjustment.

 

21

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

 

Yours faithfully,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Christopher A. Hutmaker

 

 

Name: Christopher A. Hutmaker 

 

 

Title: Managing Director 

 

Agreed and Accepted By:

 

 

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Jack A. Khattar

 

 

 

Name: Jack A. Khattar 

 

 

 

Title: President & CEO

 

 

23

--------------------------------------------------------------------------------


 

Annex A

 

Premium:              USD 3,635,100.

 

--------------------------------------------------------------------------------